DETAILED ACTION

Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 2/23/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 2/23/2022, have been fully considered.  
Applicant traverses the rejection of claims under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al (WO 2019/097479), which teaches Applicant’s instantly claimed (and elected) species: 
    PNG
    media_image1.png
    166
    157
    media_image1.png
    Greyscale
 (Fu et al at Page 88, Compound 27; see also 62/727,936 Page 88, Compound 27)).  As argued by Applicant, “[p]resent claim 1 claims priority to two provisional applications filed on Nov. 16, 2017 and April 16, 2018, both of which are earlier than the priority date of Sep. 6, 2018 of Fu.  Hence, Fu does not qualify as prior art over the present application” (Applicant Arguments, Page 17).
Yet, as stated in the previous Action mailed on 11/23/2021 (Paragraph 3):
“Acknowledgment is made of Applicant’s claim for foreign priority pursuant to 35 U.S.C. 119(a)-(d) and/or 365(b) based on a prior applications filed in China on 11/16/2017 and 4/16/2018.  Certified copies have been filed in parent Application No. PCT/CN2018/115857.  However, Applicant has not been granted the benefit of foreign priority because certified English translations of the foreign applications have not been provided.”

As such, “[t]he earliest effective filing date afforded the instantly claimed invention has been determined to be 11/16/2018, the filing date of PCT/CN2018/115857 of which this Application is a U.S. National Stage Application submitted under 35 U.S.C. 371 (previous Action mailed on 11/23/2021, Paragraph 2).
In view of the foregoing, Applicant’s arguments are not found persuasive and the rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 11, 14-19 and 24-26 are MAINTAINED rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al (WO 2019/097479 – having priority to 9/06/2018 based on US Provisional Application No. 62/727,936; of record).
As amended, claim 1 is drawn to a compound of Formula (I), which embraces Applicant’s elected compound species 
    PNG
    media_image1.png
    166
    157
    media_image1.png
    Greyscale
 wherein A is 
    PNG
    media_image2.png
    51
    78
    media_image2.png
    Greyscale
 wherein R is F (and n is 1); R1 and R5 are each H; R2 and R4 are each F; and T is CR3 wherein R3 is F – which reads 1-2, 5-8, 11, 14-19 and 24-25 as well as compositions thereof further comprising a pharmaceutically acceptable carrier (claim 26).
Fu et al teach compounds of formula (I), including the instantly claimed compound species (Page 88, Compound 27; see also 62/727,936 Page 88, Compound 27), and compositions thereof further comprising a pharmaceutically acceptable carrier (Paragraph 0056).
Accordingly, claims 1-2, 5-8, 11, 14-19 and 24-26 are anticipated.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611